COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Joseph John Flores II V. The State of Texas

Appellate case number:    01-10-00531-CR, 01-10-00532-CR, 01-10-00533-CR. 01-10-00534-
                          CR

Trial court case number: 1114129

Trial court:              228th District Court of Harris County

Date motion filed:        March 22, 2013

Party filing motion:      Appellant

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Terry Jennings
                           Acting individually          Acting for the Court

Panel consists of: Chief Justice Radack and Justices Jennings and Keyes


Date: May 1, 2013